4 F.3d 985
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rebecca JOLLEY, Guardian ad Litem of Pamela Jolley, a minorunder fourteen years and as assignee of Mary AnnOrman, Plaintiff-Appellant,v.THE CONTINENTAL INSURANCE COMPANY, Defendant-Appellee.
No. 93-1377.
United States Court of Appeals,Fourth Circuit.
Argued:  July 28, 1993.Decided:  August 19, 1993.

Appeal from the United States District Court for the District of South Carolina, at Florence.
ARGUED:  William Reynolds Williams, Willcox, McLeod, Buyck, Baker & Williams, for Appellant.
Thomas C. Salane, Turner, Padget, Graham & Laney, P.A., for Appellee.
ON BRIEF:
Mark W. Buyck, Jr., Willcox, McLeod, Buyck, Baker & Williams, for Appellant.
Arthur E. Justice, Jr., Turner, Padget, Graham & Laney, P.A., for Appellee.
D.S.C.
AFFIRMED
Before RUSSELL, WIDENER, and HALL, Circuit Judges.
PER CURIAM:

OPINION

1
We have considered the briefs in this case and the record, and following oral argument are of opinion there is no reversible error.


2
The judgment of the district court is accordingly


3
AFFIRMED.